   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 1 of 11 PageID #:292




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GRACE L. STOVALL,                                     )
                                                      )
               Plaintiff,                             )       Case No. 17-cv-4762
                                                      )
                                                      )       Honorable John Z. Lee
AMY MCCARTY, et al., INGRID BROWN,                    )
et al., JAMIE BENDER, JOHN WHITCOMB,                  )       JURY TRIAL DEMANDED
et al., JAY ZABEL, et al., ROBIN WEBBER,              )
et al., BENJAMIN TOPP, & MICHELE HENRY                )
MIDWEST CARE MANAGEMENT                               )
SERVICES, et al., DAMON DOUCET, et al.,               )
JASON HAN, et al., MONAHAN LAW                        )
GROUP, LLC, et al., MARK RICKS,                       )
@ HOME HEALTH CARE AGENCY, et al.,                    )
GEOFFREY SHAW, et al.,                                )
                                                      )
               Defendants.                            )

                        FOURTH AMENDED COMPLAINT AT LAW

       NOW COMES the Plaintiff, GRACE STOVALL, by and through her attorneys,

MICHAEL D. BERSANI and MICHAEL J. COSGROVE of HERVAS, CONDON &

BERSANI, P.C. complaining against the Defendants, MOHAMMED ABURIZEG #10876,

WADE CLARK #12638, JOHN O’LEARY, and other unidentified Chicago police officers,

individually, and THE CITY OF CHICAGO as follows:

                             FACTS COMMON TO ALL COUNTS

       1.      This action is brought pursuant to the Laws of the United States Constitution,

specifically, 42 U.S.C. § 1983 and § 1988, and the laws of the State of Illinois, to redress

deprivations of the Civil Rights of the Plaintiff, and accomplished acts and/or omissions of the

Defendants under color of law.

       2.      Jurisdiction is based on 28 U.S.C. § 1331, § 1343, and § 1367.
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 2 of 11 PageID #:293




        3.      The Plaintiff, GRACE STOVALL, is a United States citizen and permanent

resident of the State of Illinois.

        4.      The Defendants, MOHAMMED ABURIZEG, WADE CLARK, JOHN

O’LEARY, and other UNIDENTIFIED CHICAGO POLICE OFFICERS were at all relevant

times duly appointed Police Officers of the CITY OF CHICAGO and at all relevant times were

acting within their scope of employment and under color of law.

        5.      The Defendant, CITY OF CHICAGO, was at all times relevant hereto an Illinois

Municipal Corporation duly authorized and chartered under the laws of the State of Illinois,

operating and managing the Chicago Police Department by and through its employees, including

the Defendants ABURIZEG, CLARK, O’LEARY, and other UNIDENTIFIED CHICAGO

POLICE OFFICERS.

        6.      On April 25, 2016, Plaintiff was inside her residence of 4250 North Marine Drive

in Chicago, Illinois.

        7.      On April 25, 2016, Defendants ABURIZEG, CLARK, O’LEARY, and other

UNIDENTIFIED CHICAGO POLICE OFFICERS, were present at 4250 North Marine Drive,

Chicago, Illinois.

                                   COUNT I
                       UNLAWFUL/UNREASONABLE SEARCH:
                   DEFENDANTS ABURIZEG, CLARK, O’LEARY, AND
                  OTHER UNIDENTIFIED CHICAGO POLICE OFFICERS

        8.      Plaintiff incorporates by reference ¶¶ 1 through 7 above as if fully set forth herein.

        9.      Plaintiff resided at 4250 North Marine Drive, Chicago, Illinois and worked in the

residence as a caregiver for the owner.

        10.     Plaintiff was not committing a crime or breaking any laws.

        11.     The Defendants entered Plaintiff’s home.



                                                  2
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 3 of 11 PageID #:294




          12.   The Defendants did not have probable cause to enter Plaintiff’s home.

          13.   The Defendants did not have a search warrant to enter Plaintiff’s home.

          14.   The Defendants forcefully broke into Plaintiff’s home.

          15.   Defendants searched Plaintiff’s person.

          16.   Said actions of the Defendants were intentional, willful and wanton.

          17.   Said actions of the Defendants violated the Plaintiff’s Fourth and Fourteenth

Amendment Rights of the United States Constitution as protected by 42 U.S.C. § 1983.

          18.   As a direct and proximate consequence of said conduct of the Defendants, the

Plaintiff suffered violations of her Constitutional rights, emotional anxiety, fear, pain, suffering,

monetary loss, expense, and invasion of her personal privacy.

          WHEREFORE, the Plaintiff, GRACE STOVALL, prays for judgment against the

Defendants, jointly and severally, for reasonable compensatory damages and punitive damages,

plus attorney’s fees and costs, and any other relief this Honorable Court deems just and

appropriate.

                                  COUNT II
                           UNREASONABLE SEIZURE:
                  DEFENDANTS ABURIZEG, CLARK, O’LEARY, AND
                 OTHER UNIDENTIFIED CHICAGO POLICE OFFICERS

          19.   Plaintiff incorporates by reference ¶¶ 1 through 18 above as if fully set forth

herein.

          20.   Defendants told Plaintiff she was under arrest.

          21.   Plaintiff was seized and searched.

          22.   Defendants forced Plaintiff’s hands behind her back and removed her from her

residence against her will.




                                                  3
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 4 of 11 PageID #:295




          23.   Defendants physically kept Plaintiff’s hands behind her back until they were on

the public sidewalk in front of Plaintiff’s residence.

          24.   Plaintiff was not committing a crime or breaking any laws.

          25.   Defendants’ actions were intentional, willful and wanton.

          26.   There was no probable cause to seize Plaintiff and remove her from her residence.

          27.   Said actions of the Defendants violated the Plaintiff’s Fourth and Fourteenth

Amendment Rights of the United States Constitution as protected by 42 U.S.C. § 1983.

          28.   As a direct and proximate consequence of said conduct of the Defendants, the

Plaintiff suffered violations of her Constitutional rights, emotional anxiety, fear, pain, suffering,

monetary loss, expense, invasion of her personal privacy, and loss of freedom.

          WHEREFORE, the Plaintiff, GRACE STOVALL, prays for judgment against the

Defendants, jointly and severally, for reasonable compensatory damages and punitive damages,

plus attorney’s fees and costs, and any other relief this Honorable Court deems just and

appropriate.

                                  COUNT III
                             EXCESSIVE FORCE:
                  DEFENDANTS ABURIZEG, CLARK, O’LEARY, AND
                 OTHER UNIDENTIFIED CHICAGO POLICE OFFICERS

          29.   Plaintiff incorporates by reference ¶¶ 1 through 28 above as if fully set forth

herein.

          30.   On April 25, 2016, Defendants used excessive force on the Plaintiff, GRACE

STOVALL, while acting within the course and scope of their employment as CITY OF

CHICAGO employees.

          31.   The April 25, 2016, use of force was unreasonable, done without legal

justification, and without probable cause.



                                                  4
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 5 of 11 PageID #:296




          32.   The Plaintiff suffered injuries and bodily harm due to the force used against her.

          33.   There was no legal justification or probable cause to use the amount of force

utilized by Defendants.

          34.   The Plaintiff’s conduct before, during, and after the use of force did not warrant

the amount of force utilized by Defendants against Plaintiff.

          35.   At the time that force was used against the Plaintiff, Defendants knew, or should

have known, that there was no probable cause or legal justification to use the amount of force

that was used against Plaintiff.

          36.   The force used by Defendants was under color of law, was objectively

unreasonable and with malice, and was undertaken intentionally or with a willful indifference to

the Plaintiff’s Constitutional rights.

          37.   As a direct and proximate consequence of said conduct of the Defendants, the

Plaintiff suffered violations of her Constitutional rights, emotional anxiety, fear, pain, suffering,

and other damages.

          WHEREFORE, the Plaintiff, GRACE STOVALL, prays for judgment against the

Defendants, jointly and severally, for reasonable compensatory damages and punitive damages,

plus attorney’s fees and costs, and any other relief this Honorable Court deems just and

appropriate

                                  COUNT IV
                           FAILURE TO INTERVENE:
                  DEFENDANTS ABURIZEG, CLARK, O’LEARY, AND
                 OTHER UNIDENTIFIED CHICAGO POLICE OFFICERS

          38.   Plaintiff incorporates by reference ¶¶ 1 through 36 above as if fully set forth

herein.




                                                  5
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 6 of 11 PageID #:297




          39.   At the time that force was used against the Plaintiff, each individual Defendant

Officer was in close proximity to both the Plaintiff and the other Defendant Officers, and could

have intervened to stop or prevent the use of force, but failed to do so.

          40.   The misconduct by Defendants was objectively unreasonable and with malice,

and was undertaken intentionally or with a willful indifference to the Plaintiff’s Constitutional

rights.

          41.   Defendants’ actions were undertaken in violation of Plaintiff’s rights as

guaranteed by the Constitution of the United States of America.

          42.   As a direct and proximate consequence of said conduct of the Defendants, the

Plaintiff suffered violations of her Constitutional rights, emotional anxiety, fear, pain, suffering,

and other damages.

          WHEREFORE, the Plaintiff, GRACE STOVALL, prays for judgment against the

Defendants, jointly and severally, for reasonable compensatory damages and punitive damages,

plus attorney’s fees and costs, and any other relief this Honorable Court deems just and

appropriate.

                  COUNT V – INDEMNIFICATION – CITY OF CHICAGO

          43.   Plaintiff incorporates by reference ¶¶ 1 through 41 above as if fully set forth

herein.

          44.   Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

          45.   Defendants ABURIZEG, CLARK, O’LEARY, and other UNIDENTIFIED

CHICAGO POLICE OFFICERS were at all relevant times employees of the CITY OF




                                                  6
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 7 of 11 PageID #:298




CHICAGO who acted within the scope of their employment in committing the misconduct

described herein.

          WHEREFORE, should any of the Defendants, ABURIZEG, CLARK, O’LEARY, or an

UNIDENTIFIED CHICAGO POLICE OFFICER be found liable for the acts alleged above, the

CITY OF CHICAGO would be liable to pay the Plaintiff, GRACE STOVALL, any judgment

obtained against said Defendants.

                              COUNT VI – MONELL LIABILITY

          46.   Plaintiff incorporates by reference ¶¶ 1 through 45 above as if fully set forth

herein.

          47.   At all relevant times, Defendant CITY OF CHICAGO, acting through the

Chicago Police Department, developed, implemented, enforced, encouraged, and sanctioned de

facto policies, practices, and/or customs exhibiting deliberate indifference to Plaintiff’s

constitutional rights which caused the violation of such rights, including, but not limited to, the

search and seizure of individuals and their residences without justification and the use of

excessive force.

          48.   The de facto policies, practices, and/or customs occurred not only in Plaintiff’s

case but have occurred in other cases where Chicago police officers illegally searched an

individual’s residence, illegally searched an individual’s person, illegally seized an individual,

and used excessive force, including, but not limited to the following:

                a.     Plevritis v. City of Chi., No. 06 C 3401, 2007 U.S. Dist. LEXIS 68518
                       (N.D. Ill. Sep. 17, 2007), where Chicago police officers entered and
                       searched a private residence without probable cause or a warrant;
                       defendant officers’ motion for summary judgment was denied.

                b.     Jacobs v. City of Chi., 215 F.3d 758, 773-74 (7th Cir. 2000), where
                       Chicago police officers entered a residence without justification and “the
                       Defendant Officers’ use of force against [arrestee] while executing an
                       allegedly illegal search of his home and an allegedly unlawful seizure of


                                                  7
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 8 of 11 PageID #:299




                       his person was out of proportion to any danger that [arrestee] could
                       possibly have posed to the officers or any other member of the
                       community.” The court found that the arrestee’s Fourth Amendment rights
                       may have been violated.

               c.      See also “Investigation of the Chicago Police Department,” United States
                       Dept. of Justice Civil Rights Div. and U.S. Attorney’s Office Northern
                       Dist. of Ill., January 13, 2017, p. 15 (“We have serious concerns about the
                       prevalence of racially discriminatory conduct by some CPD officers and
                       the degree to which that conduct is tolerated and in some respects caused
                       by deficiencies in CPD’s systems of training, supervision and
                       accountability. In light of these concerns, combined with the fact that the
                       impact of CPD’s pattern or practice of unreasonable force fall heaviest on
                       predominantly black and Latino neighborhoods, restoring police-
                       community trust will require remedies addressing both discriminatory
                       conduct and the disproportionality of illegal and unconstitutional patterns
                       of force on minority communities”).

               d.      Other cases involving illegal searches, seizures, and excessive force.

       49.     The aforementioned constitutional abuses and violations by Defendant CITY OF

CHICAGO, through the actions of the Defendant officers, were and are directly and proximately

caused by policies, practices, and/or customs developed, implemented, enforced, encouraged,

and sanctioned by Defendant CITY OF CHICAGO, including the failure: (1) to adequately train

and supervise its officers and agents, including the Defendants, thereby failing to adequately

discourage further constitutional violations and unlawful conduct on the part of its police

officers; (2) to properly and adequately monitor and discipline its officers, including Defendant

officers; and (3) to discipline police misconduct, choosing instead to tolerate, and thereby

promote, the de facto policies, practices, and/or customs of illegally searching residences,

illegally searching and seizing residents, and using excessive force.

       50.     The aforementioned conduct and other conduct in other cases by the Chicago

police officers constitute de facto policies, practices, and/or customs because the CITY OF

CHICAGO promoted, rather than discouraged, the following conduct:




                                                 8
   Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 9 of 11 PageID #:300




                a.      The failure to have a system which monitors patterns of unconstitutional
                        police misconduct;

                b.      The failure to properly discipline sustained allegations of unconstitutional
                        police misconduct;

                c.      The failure to properly maintain records of judicial findings of police
                        misconduct, including, but not limited to, illegal search, illegal seizure,
                        and excessive force;

                d.      The failure to properly train, hire, monitor, and/or supervise officers;

                e.      A de facto policy, practice, and custom of the policy code of silence
                        results in police officers refusing to report instances of police misconduct
                        of which they are aware, including the use of excessive force and the
                        maltreatment of persons, despite their obligations under Chicago Police
                        Department regulations to do so. This conduct includes police officers
                        who remain silent or give false or misleading information during official
                        investigations in order to protect themselves or fellow officers from
                        internal discipline or retaliation, civil liability, or criminal prosecution;

                f.      The failure to discipline Chicago police officers who use excessive force
                        or illegally search and/or seize persons or property.

        51.     The aforementioned policies, practices, and customs, individually and

collectively, have been maintained and/or implemented with deliberate indifference by

Defendant CITY OF CHICAGO, and its subsidiary departments, and have encouraged the

individual Defendant officers to commit the aforementioned wrongful acts against Plaintiff and

therefore acted as a direct and proximate cause of the complained-of Constitutional violations

and Plaintiff’s injuries.

        52.     Defendant’s unlawful actions were done willingly, knowingly, and with the

specific intent to injure Plaintiff.

        WHEREFORE, the Plaintiff, GRACE STOVALL, prays for judgment against the

Defendant CITY OF CHICAGO for reasonable compensatory damages and punitive damages,

plus attorney’s fees and costs, and any other relief this Honorable Court deems just and

appropriate.


                                                   9
Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 10 of 11 PageID #:301




                                          JURY DEMAND

    Plaintiff requests a trial by jury.

                                             Respectfully submitted,



                                             s/ Michael D. Bersani
                                             MICHAEL D. BERSANI, ARDC No. 06200897
                                             MICHAEL J. COSGROVE, ARDC No. 06326752
                                             Attorneys for Plaintiff
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 W. Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774         F: 630-773-4851
                                             mbersani@hcbattorneys.com
                                             mcosgrove@hcbattorneys.com




                                               10
  Case: 1:17-cv-04762 Document #: 102 Filed: 11/28/18 Page 11 of 11 PageID #:302



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GRACE L. STOVALL,                                     )
                                                      )     Case No. 17-cv-4762
               Plaintiff,                             )
                                                      )     Honorable John Z. Lee
                                                      )
AMY MCCARTY, et al.,                                  )     JURY TRIAL DEMANDED
                                                      )
               Defendants.                            )

                                CERTIFICATE OF SERVICE

         I hereby certify that on November 28, 2018, I electronically filed the foregoing Fourth
Amended Complaint at Law with the Clerk of the District Court for the Northern District of
Illinois, Eastern Division, using the CM/ECF system, which will send notification to the
following CM/ECF participants:

TO:   C. Ester Choi
      Dana Marie O'Malley
      Marion Claire Moore
      Mikayla Soo Hamilton
      City of Chicago, Department of Law
      Federal Civil Rights Litigation Division
      30 North LaSalle St., Suite 900
      Chicago, IL 60602
      ester.choi@cityofchicago.org
      dana.pesha@cityofchicago.org
      marion.moore@cityofchicago.org
      mikayla.hamilton@cityofchicago.org




                                                      s/ Michael D. Bersani
                                                      MICHAEL D. BERSANI, ARDC No. 06200897
                                                      MICHAEL J. COSGROVE, ARDC No. 06326752
                                                      Attorneys for Plaintiff
                                                      HERVAS, CONDON & BERSANI, P.C.
                                                      333 W. Pierce Road, Suite 195
                                                      Itasca, IL 60143-3156
                                                      P: 630-773-4774         F: 630-773-4851
                                                      mbersani@hcbattorneys.com
                                                      mcosgrove@hcbattorneys.com




                                                 11
